Ryan, C.
In the petition of the defendant in error it was alleged that said defendant in error had entrusted to the Nebraska & Kansas Farm Loan Company, a corporation, a promissory note for the sum of $700 and interest for collection; that said collection had been made, but that the said corporation at the time it received and collected said note was insolvent, and had failed to pay the amount collected; that the defendant was a stockholder in said corporation, which for more than a year before it became liable for the aforesaid collection had failed to publish the notice of its indebtedness required by law, wherefore it was claimed that the plaintiff was individually liable for the payment of the amount of the aforesaid collection. Upon a trial, without a jury, the district court of Harlan county, wherein this cause was pending, held the plaintiff in error responsible for the default of the said corporation and rendered judgment accordingly.
*368The Nebraska & Kansas Farm Loan Company was a Nebraska corporation and became indebted to the defendant in error in April, 1891. The judgment against the plaintiff in error was rendered on May 25, 1893, although against the delinquent corporation no judgment was ever alleged or shown to have been rendered. The case therefore falls within the rule laid down in Globe Publishing Co. v. State Bank of Nebraska, 41 Neb., 175. The judgment of the district court is
Reversed.